Citation Nr: 1527496	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cellulitis of the bilateral feet.  

2.  Entitlement to service connection for a left ankle disability, to include osteomyelitis.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for cellulitis of the bilateral feet (listed as a history of cellulitis of the feet now claimed as cellulitis, a left ankle infection, and a left foot infection).  By this decision, the Board also denied service connection for a left ankle disability, to include osteomyelitis (listed as osteomyelitis of the left ankle, to include limitation of motion of the left ankle and left ankle pain).  

In March 2012, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  

In an August 2012 decision, the Board reopened and remanded the issue of entitlement to service connection for cellulitis of the bilateral feet, and remanded the issue of entitlement to service connection for a left ankle disability, to include osteomyelitis, for further development.  

In April 2013, the Board requested a Veterans Health Administration (VHA) opinion, as to the issues of entitlement to service connection for cellulitis of the bilateral feet and for a left ankle disability, to include osteomyelitis, and the VHA opinion was obtained in June 2013.  In July 2013, the Board requested further clarification of, and an addendum to, the June 2013 VHA opinion.  An addendum to the VHA opinion was obtained in September 2013.  In October 2013, the Veteran and his representative were provided with a copy of the June 2013 VHA opinion and the July 2013 addendum.  In November 2013, the Veteran submitted additional argument in support of his appeal.  

In a January 2014 decision, the Board denied the Veteran's claims for entitlement to service connection for cellulitis of the bilateral feet and for a left ankle disability, to include osteomyelitis.  

The Veteran then appealed the Board's January 2014 decision that denied entitlement to service connection for cellulitis of the bilateral feet and for a left ankle disability, to include osteomyelitis, to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to those issues, be vacated and remanded.  A December 2014 Court Order granted the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before the Board sitting at the RO (Travel Board hearing) at the RO in March 2012.  In March 2015, the Board notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  The Board requested that the Veteran clarify whether he desired to attend another hearing.  

In a response received at the Board in March 2015, the Veteran requested that he be scheduled for another Travel Board hearing.  As the Veteran has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  


Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




